Exhibit 10.2

NEVRO CORP.

 

Non-Employee DIRECTOR COMPENSATION PROGRAM

 

Non-employee members of the board of directors (the “Board”) of Nevro Corp. (the
“Company”) shall be eligible to receive cash and equity compensation as set
forth in this Non-Employee Director Compensation Program (this “Program”), as
amended by the Board and effective May 20, 2019 (the “Effective Date”).  The
cash and equity compensation described in this Program shall be paid or be made,
as applicable, automatically and without further action of the Board, to each
member of the Board who is not an employee of the Company or any parent or
subsidiary of the Company (each, a “Non-Employee Director”) who may be eligible
to receive such cash or equity compensation, unless such Non-Employee Director
declines the receipt of such cash or equity compensation by written notice to
the Company.  This Program shall remain in effect until it is revised or
rescinded by further action of the Board.  This Program may be amended, modified
or terminated by the Board at any time, without advance notice, in its sole
discretion. The terms and conditions of this Program shall supersede any prior
cash and/or equity compensation arrangements for service as a member of the
Board between the Company and any of its Non-Employee Directors.  

1.Cash Compensation.  

(a)Annual Retainers.  Each Non-Employee Director shall be eligible to receive an
annual retainer of $55,000 for service on the Board.  

(b)Additional Annual Retainers.  In addition, a Non-Employee Director shall
receive the following annual retainers:

(i)Non-Executive Chair or Lead Director.  A Non-Employee Director serving as
Non-Executive Chair or Lead Director of the Board shall receive an additional
annual retainer of $50,000 for such service.  

(ii) Audit Committee.   A Non-Employee Director serving as Chairperson of the
Audit Committee shall receive an additional annual retainer of $25,000 for such
service.  A Non-Employee Director serving as a member of the Audit Committee
(other than the Chairperson) shall receive an additional annual retainer of
$12,000 for such service.

(iii)Compensation Committee.  A Non-Employee Director serving as Chairperson of
the Compensation Committee shall receive an additional annual retainer of
$18,250 for such service.  A Non-Employee Director serving as a member of the
Compensation Committee (other than the Chairperson) shall receive an additional
annual retainer of $8,000 for such service.

(iv) Nominating and Corporate Governance Committee.   A Non-Employee Director
serving as Chairperson of the Nominating and Corporate Governance Committee
shall receive an additional annual retainer of $12,000 for such service.  A
Non-Employee Director serving as a member of the Nominating and Corporate
Governance Committee (other than the Chairperson) shall receive an additional
annual retainer of $6,000 for such service.

(c)Payment of Retainers.  The annual retainers described in Sections 1(a) and
1(b) shall be earned on a quarterly basis based on a calendar quarter and shall
be paid by the Company in arrears not later than the fifteenth day following the
end of each calendar quarter.  In the event a Non-Employee Director does not
serve as a Non-Employee Director, or in the applicable positions described in
Section 1(b), for an entire calendar quarter, the retainer paid to such
Non-Employee Director shall be prorated for

 

 

 

 

 

--------------------------------------------------------------------------------

 

the portion of such calendar quarter actually served as a Non-Employee Director,
or in such position, as applicable. A director may elect, at his or her option,
to receive the payment of all or a portion of the annual retainers in the form
of Stock Payments (as defined in the Equity Plan (as defined below)) under the
Equity Plan. The number of shares of fully vested Company common stock
comprising such Stock Payment shall be calculated by dividing (i) the quarterly
portion of the annual retainer elected to be received as a Stock Payment
(denominated in dollars) by (ii) closing trading price of the Company’s common
stock on the last trading day of the applicable fiscal quarter, rounded down to
the next whole number of shares. The Stock Payment shall be made on the date the
Company makes the payment of the annual retainers.

 

2.Equity Compensation.  Non-Employee Directors shall be granted the equity
awards described below.  The awards described below shall be granted under and
shall be subject to the terms and provisions of the Company’s 2014 Equity
Incentive Award Plan or any other applicable Company equity incentive plan
then-maintained by the Company (the “Equity Plan”) and shall be evidenced by the
execution and delivery of award agreements, including attached exhibits, in
substantially the forms previously approved by the Board.  All applicable terms
of the Equity Plan apply to this Program as if fully set forth herein, and all
grants of equity awards hereby are subject in all respects to the terms of the
Equity Plan.  

(a)Initial Awards.  Each Non-Employee Director who is initially elected or
appointed to the Board on or after the Effective Date shall automatically be
granted, on the date of such initial election or appointment, an award of
restricted stock units (an “Initial Award”) with respect to that number of
shares of Company common stock calculated by dividing (x) $300,000 by (y) the
per share Fair Market Value (as defined in the Equity Plan) of the Company’s
common stock on the date of grant, rounded down to the next whole number of
shares. No Non-Employee Director shall be granted more than one Initial Award. 

(b)Annual Awards. A Non-Employee Director who has served at least six (6) months
prior to, and will continue to serve as a Non-Employee Director immediately
following, any annual meeting of the Company’s stockholders after the Effective
Date (an “Annual Meeting”) shall be automatically granted, on the date of such
Annual Meeting, an award of restricted stock units (a “Annual Award”) with
respect to that number of shares of Company common stock calculated by dividing
(x) $175,000 by (y) the per share Fair Market Value (as defined in the Equity
Plan) of the Company’s common stock on the date of grant, rounded down to the
next whole number of shares.

(c)Pro-rata Awards. Any Non-Employee Director who is elected or appointed to the
Board after January 1, 2019 and prior to the Effective Date, shall be granted,
on the Effective Date, an award of restricted stock units (a “Pro-rata Award”)
with respect to that number of shares of Company common stock calculated by
subtracting the number of shares of Company common stock subject to restricted
stock units previously granted to the Non-Employee Director from the quotient
obtained by dividing (i) $300,000 by (ii) the per share Fair Market Value of the
Company’s common stock on the date of the Non-Employee Director was initially
elected or appointed to the Board, rounded down to the next whole number of
shares.  

(d)Vesting.  Each Initial Award and Pro-Rata Award shall vest in three (3) equal
annual installments on the anniversary of the date the Non-Employee Director was
initially elected or appointed to the Board, subject to the Non-Employee
Director continuing to provide services to the Company through such vesting
date. Each Annual Award shall vest in full upon the earlier of (i) the first
anniversary of the date of grant or (ii) the next Annual Meeting following the
date of grant, subject to the Non-Employee Director continuing to provide
services to the Company through such vesting date.  Each Initial Award, Annual
Award and Pro-rata Award, along with any other stock options or other
equity-based awards held by any Non-Employee Director, shall vest in full
immediately prior to the occurrence of a Change in Control (as defined in the
Equity Plan), to the extent outstanding at such time.

2

 

 

 

--------------------------------------------------------------------------------

 

3.

Reimbursements.  The Company shall reimburse each Non-Employee Director for all
reasonable, documented, out-of-pocket travel and other business expenses
incurred by such Non-Employee Director in the performance of his or her duties
to the Company in accordance with the Company’s applicable expense reimbursement
policies and procedures as in effect from time to time.

* * * * *

3

 

 

 